XiATTIMORE, J.
Oonviction for misdemeanor theft; punishment, a fine of $1.
The record is before us without any statement of facts. There are two bills of exceptions,- one of which complains of the overruling of an application for a continuance. As same is qualified, nor error appears. We are informed that the alleged absent witness had been summoned to appear at a prior term of *566the court, but had then disobeyed the process, and an attachment had been ordered, which was later returned not served; it being stated in the return that- witness could not be found. It is further shown that the wife of the alleged absent witness was on the stand, and refused to divulge the whereabouts of her husband.
Bill of exceptions No. 2 complains of the introduction of the search warrant issued to search appellant’s house. The bill does not make evident whether the warrant was in evidence before the court or before the jury. The complaint in the bill of exceptions appears to be directed at the affidavit upon which the search warrant, was issued. The contents of the affidavit are not set out in the bill. As far as we can tell from the contents of the search warrant, the affidavit was in conformity with Art. 311 of our O. O. P.
No error appearing, the judgment will be affirmed. •